         Case 7:15-cv-00106-PMH Document 110 Filed 03/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TRAVIS JAMES,
                           Plaintiff,                         ORDER

                    -against-                                 15-CV-00106 (PMH)
DANA GAGE, et al.,
                           Defendants.


PHILIP M. HALPERN, United States District Judge:

       Plaintiff Travis James (“Plaintiff”), proceeding pro se and in forma pauperis, alleges under

42 U.S.C. § 1983 that his constitutional rights were violated while he was incarcerated at Sing

Sing Correctional Facility in Ossining, New York. (See Doc. 83).

       By operation of three separate Opinions and Orders issued by Judge Karas, Plaintiff has

only two claims left in this proceeding: (1) a claim for deliberate indifference under the Eighth

Amendment against Nurse Barbara Furco (“Furco”); and (2) a claim for deprivation of due process

in violation of the Fourteenth Amendment against Lt. Thayer (“Thayer”). (See Doc. 82 (June 2018

Opinion and Order); Doc. 95 (March 2019 Opinion and Order); Doc. 103 (November 2019

Opinion and Order)).

       In a letter filed on March 3, 2020, Thayer sought permission from Judge Karas to file a

motion for judgment on the pleadings under Federal Rule of Civil Procedure 12(c). (Doc. 104). By

endorsement dated March 10, 2020, Judge Karas granted Thayer leave to make the Rule 12(c)

motion and set a briefing schedule. (Doc. 105). There is no indication on the docket that the March

10, 2020 endorsement was sent to Plaintiff. In a submission docketed on March 30, 2020, Plaintiff

opposed Thayer’s request for leave to move under Rule 12(c). (Doc. 106). On April 1, 2020, Judge

Karas endorsed Plaintiff’s opposition, reiterated the briefing schedule that had been set previously,
            Case 7:15-cv-00106-PMH Document 110 Filed 03/11/21 Page 2 of 2




and directed the Clerk of the Court to mail a copy of the endorsement to Plaintiff. (Doc. 107).

There is no indication on the docket that the April 1, 2020 endorsement was sent to Plaintiff.

Thereafter, in compliance with the briefing schedule set by Judge Karas, Thayer filed his Rule

12(c) motion on April 8, 2020.1 (See Doc. 108; Doc. 109). Thayer’s filings do not include an

affidavit of service; rather, the memorandum of law contains a notation that reads, “Due to COVID-

19, the Office is closed and we are unable to formally mail, but have asked to [sic] IRC to provide

a copy to the inmate by personal delivery.” (Doc. 109 at 9 (emphasis in original)).

          In light of the foregoing, Thayer’s pending motion for judgment on the pleadings is

DENIED without prejudice. Thayer and Furco are directed to serve and file a letter by March 19,

2021 advising: (1) whether Thayer wishes to refile his Rule 12(c) motion; and (2) the status of

discovery. Should Thayer wish to refile his Rule 12(c) motion, the Court will set a new briefing

schedule. Counsel is reminded that submission of extraneous documents must comply with Local

Civil Rule 7.1(a)(3) of the Local Rules of the U.S. District Courts for the Southern and Eastern

Districts of New York.

          The Clerk of the Court is respectfully directed to terminate the motion sequence pending

at Doc. 108 and to mail a copy of this Order to Plaintiff.

                                                      SO ORDERED:

Dated:      White Plains, New York
            March 11, 2021

                                                      PHILIP M. HALPERN
                                                      United States District Judge




1
    This case was reassigned from Judge Karas to this Court on April 16, 2020. (Apr. 16, 2020 Entry).
                                                      2
